Title: William Duane to Thomas Jefferson, 14 February 1813 [postscript, 9 March 1813]
From: Duane, William
To: Jefferson, Thomas


          
            Respected Sir, Phila Feb 14. 1813
            I could not before this day find an opportunity undisturbed to answer yours of the 22d ult. Never having been much of a pecuniary calculator, it is absolutely out of my power to say how my account with the Review of Montesquieu stands. When pressed hard last year by the combination of one set of old friends and the desertion of the rest, I found in the sacrifice of a considerable number of the review, for the price of print and paper some little aid in saving me from wreck; and as every cent then was in effect as good as a dollar when I did not want the dollar, I have derived some gratification in that respect, that even my wants contributed to utility; and in fact I feel perfectly satisfied, beside that I have some copies remaining which I sell now and then at 2$ allowing the bookseller who rents my store, the usual discount. I have made various efforts to have the book reviewed in Boston, N. York, and here without success; and even a copy which Mr Ronaldson deposited in the hands of the Edinburg Reviewers Editor, has had no better success; such is the conspiracy against virtue even among those who profess themselves the lovers of light & literature. I had once an inclination to send a copy to W. L. Smith of Charleston in return for an anecdote of Dr Franklin which he volunteered to me; but as I was about to dispatch it, I found he took himself off.  I shall send you the original French Mss. by mail as soon as the weather clears so as to secure it from danger of wet on the road; and I shall be grateful for the Copy of Tracys work, which I shall be able to go through as a change of exercise during the Summer. 
            I should not have ventured to touch upon political affairs, had you not mentioned the subject, having considered a former letter as in some measure interdicting me on that topic—and while I attempt it now I feel loth lest my ideas should give you pain; and am only justified to myself by the intention, which is not to give pain but to give the sentiments of a feeling and minute observer.
            I believe it is unnecessary to repeat how fatally realized my predictions have been on our military affairs—the sacrifices in the west are not at an end, and I shall be very well content if Harrison after spending a million of dollars in his erratic course, returns with the western youth safe to their homes. The sacrifice on the Raisin river is only a second edition of Tippecanoe—Detroit—Queenstown, and Buffaloe, are all the fruit of the shocking disregard of common sense in the choice of unfit, incapable, and profligate men, raised by the vilest intrigues to stations in which the sacrifice of virtuous men was to be the fruit of their elevation. The solitary influence of gallantry in the subalterns & soldiers, reflects back and renders more conspicuous the imbecility of those who were the leaders! I could go into a history of transactions on this subject that would shock you—I forbear—but it will be history. What could we expect but reverses, when one general was appointed full of years only to prevent his being a rival candidate to a member of Congress from the same district. Another because he the Secretary at War declared “he could not have conducted the business against Wilkinson, had it not been for his aid.” If I could believe that providence ever interfered in human affairs or murdered the innocent to expiate the sins of the guilty who were spared, I should consider our sufferings in the last campaign a punishment for the shocking persecution of the man of all others best adapted to save the country from such disasters as ignorance and imbecillity have brought upon us. How could we expect any thing but reverses—When I am well authorised to say, that the very first news of the war, given to the enemy, by which Machilimackinac was taken and baggage intercepted, was communicated from Washington! I have experienced your repugnance to believe any thing sinister of particular men—I therefore forbear to name the person under whose frank that news passed to the North West companys agent. Whenever Hull’s trial comes on the fact will appear. I do not choose to place myself again in that point of public view, which may expose me to persecution, my family to destruction, and the cruel abandonment of those who owed me nothing but gratitude, and to whom I owe nothing but the blushes which the recollection of their conduct always produces—
            The policy which has been pursued towards British agents in admitting cargoes notoriously contrary to established law, has had a fatal effect on the minds of the men most devoted to the republic—a change in that course of policy and the influence which directs, is the wish of thousands, and it cannot be long before it cannot be avoided it squats like an incubus on the executive power and benumbs the whole government.
            I have had repeated applications made to me to make a public exposition of numerous facts—I determined when the war was declared that I would not countenance any expositions which were not of vital importance to the state, and I have adhered to it; where I could not applaud I have been silent, and I have endeavored by private communications to render every service in my power.
            I should write more frequently to you, if I did not apprehend, it would be disagreeable; I have written now only in consequence of your touching the subject.
            I shall be glad to receive Tracys work whenever you may think proper to send it. Have you seen Ganilh’s book on Political Economy—I find it translated into English published at N. York is worthy of your perusal.
            Believe me ever affectionately YoursWm Duane
          
          
            This letter has been delayed till this date (9 March) by a rumor that you were unwell; Col. Coles who called here removed my fears first on that head—but the letter has lain over until taken up among the last months miscellaneous business. Mr Madisons message about the licenses and his speech on his reelection have given new hopes to the republicans—But the failure of the laws in the Senate has excited equal disgust. Mr M. chose the Greater Evil and got rid of the lesser two years ago.
          
        